AMERICAN FUNDS TARGET DATE RETIREMENT SERIES, INC. AMENDED AND RESTATED MULTIPLE CLASS PLAN WHEREAS, American Funds Target Date Retirement Series, Inc. (the “Series”), a Maryland corporation, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company that consists of a series of funds set forth on Exhibit A (each a “Fund” and collectively the “Funds”) and may offer additional series of funds in the future; WHEREAS, each Fund offers shares of common stock; WHEREAS, American Funds Distributors, Inc. (the “Distributor”) serves as the principal underwriter for the Series; WHEREAS, the Series has adopted Plans of Distribution (each a “12b-1 Plan”) under which each Fund may bear expenses of distribution of its shares, including payments to and/or reimbursement of certain expenses incurred by the Distributor in connection with its distribution of each Fund’s shares; WHEREAS, the Series has entered into an Administrative Services Agreement with Capital Research and Management Company under which each Fund may bear certain transfer agent and administrative expenses for certain classes of shares; WHEREAS, each Fund is authorized to issue the following classes of shares of common stock: Class A shares, Class R-1 shares, Class R-2 shares, Class R-3 shares, Class R-4 shares,
